Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered June 17, 1991, convicting defendant upon his plea of guilty of the crime of promoting prison contraband in the first degree.
Defendant pleaded guilty to the crime of promoting prison contraband in the first degree and was sentenced to a term of *833imprisonment of 2 to 4 years. He contends on this appeal that this sentence is harsh and excessive. Defendant was allowed to plead guilty in satisfaction of a two-count indictment and pleaded guilty knowing that he would receive the sentence imposed, which was the most lenient possible. These facts, as well as defendant’s criminal record, present no reason to disturb the sentence imposed by County Court (see, People v Adams, 175 AD2d 958; People v Neira, 130 AD2d 518, lv denied 70 NY2d 715).
Mikoll, J. P., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.